Citation Nr: 1212451	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  04-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a stomach condition.

5.  Entitlement to service connection for headaches, to include as due to bilateral hearing loss.

6.  Entitlement to service connection for depression, to include as due to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which determined that new and material evidence had not been received to reopen the Veteran's previously denied claims of service connection for bilateral hearing loss and for a stomach condition.  The RO also denied the Veteran's claims of service connection for headaches and for depression, each including as due to bilateral hearing loss.

In July 2007 and in April 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran raised this claim in statements on a VA Form 21-4138 received at the RO in February 2011.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

The Board observes that, in an April 2002 rating decision, the RO denied the Veteran's claim of service connection for a stomach condition and also determined that new and material evidence had not been received to reopen the previously denied claim of service connection for bilateral hearing loss.  Although the Veteran timely disagreed with this decision later in April 2002, he withdrew his appeal as to these claims in June 2002.  Accordingly, the April 2002 rating decision became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss and for a stomach condition are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases. The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having bilateral hearing loss and a stomach condition.  As opposed to facts in Velez, however, the Veteran consistently has pursued claims for service connection for bilateral hearing loss and for a stomach condition.  In that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, the threshold question of whether new and material evidence has been submitted must be addressed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As is explained below in greater detail, new and material evidence has been received to reopen the Veteran's previously denied service connection claims for bilateral hearing loss and for a stomach condition.  The Board also finds that additional development is required before the underlying claims can be adjudicated on the merits.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In April 2002, the RO denied the Veteran's claim of service connection for a stomach condition and also determined that new and material evidence had not been received to reopen the Veteran's previously denied service connection claim for bilateral hearing loss.

2.  The evidence submitted since April 2002 relates to unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and for a stomach condition because it suggests that the Veteran currently experiences bilateral hearing loss and a stomach condition which may be related to active service.

3.  The competent evidence shows that the Veteran does not experience any current disability due to headaches or depression which could be attributed to active service or any incident of service.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

2.  Evidence submitted since the April 2002 RO decision in support of the claims of service connection for bilateral hearing loss and for a stomach condition is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Headaches were not incurred in active service, including as due to bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Depression was not incurred in active service, including as due to bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's application to reopen his previously denied service connection claims for bilateral hearing loss and for a stomach condition, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's service connection claims for headaches and for depression, each to include as due to bilateral hearing loss, the Board notes that, in letters issued in February 2003, September 2007, April 2010, and in January 2011, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for headaches or for depression.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the September 2007, April 2010, and January 2011 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2003 VCAA notice letter was issued prior to the currently appealed rating decision issued in April 2003; thus, this notice was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  

In response to a request for records from VA, the Social Security Administration (SSA) informed the RO in September 2007 that the Veteran's SSA records had been destroyed.

The Veteran has contended that he was treated at the VA Medical Center in Huntington, West Virginia, for his claimed disabilities.  In response to a request for these records, this facility notified the RO in May 2009 that it had no records for the Veteran.

In September 2007, April 2009, and in April 2010, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The Board observes in this regard that the Veteran's separation physical examination is included in the claims file.

The RO has attempted on multiple occasions to obtain the Veteran's service treatment records and service personnel records from his alleged service in the Puerto Rico Army National Guard (ANG).  In response to these requests, the Puerto Rico ANG informed VA in February and December 2011 and in February 2012 that it had no records for the Veteran.  The RO contacted the Veteran in January 2012 and asked him to submit any ANG records which were in his possession.  There is no record of a response from the Veteran.  In light of these exhaustive efforts to attempt to obtain the Veteran's service treatment records and service personnel records from his alleged service in the Puerto Rico ANG, the RO formally determined in January 2012 that it was reasonably certain that these records did not exist and further efforts to attempt to obtain them would be futile.  The Board agrees.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no evidence, other than the Veteran's statements, which indicates that either headaches or depression may be associated with service, to include as due to bilateral hearing loss.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that obtaining an examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claims for bilateral hearing loss and for a stomach condition.  He specifically contends that he has submitted medical evidence from his VA and private treating physicians which demonstrates that he experiences current disability due to bilateral hearing loss and a stomach condition that is related to active service, entitling him to reopen both of these previously denied claims.

In April 2002, the RO denied, in pertinent part, the Veteran's claim of service connection for a stomach condition and also determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for bilateral hearing loss.  The RO stated that, although the Veteran had submitted new evidence in support of his request to reopen the previously denied claim of service connection for bilateral hearing loss, none of the newly submitted evidence was material to the issue of whether his claimed bilateral hearing loss was related to active service.  Thus, the claim was not reopened.  The RO also stated that there was no competent evidence of the Veteran's claimed stomach condition which could be attributed to active service.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  As noted in the Introduction, although the Veteran timely disagreed with the April 2002 rating decision later that same month, he subsequently withdrew his appeal in June 2002 and the April 2002 rating decision became final.

The claims of service connection for bilateral hearing loss and for a stomach condition may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for bilateral hearing loss and for a stomach condition in a letter which was date stamped as received by the RO on January 10, 2003.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for bilateral hearing loss and for a stomach condition, the newly received evidence includes voluminous additional VA and private outpatient treatment records.  All of the newly submitted evidence is to the effect that the Veteran currently experiences bilateral hearing loss and a stomach condition (variously diagnosed as dyspepsia or 
chronic dyspepsia) which could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since April 2002 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and for a stomach condition and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for bilateral hearing loss and for a stomach condition are reopened.

Service Connection Claims

The Veteran has contended that he incurred headaches and depression during active service.  He alternatively has contended that his bilateral hearing loss caused or contributed to his claimed headaches and depression.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for headaches and for depression, each to include as due to bilateral hearing loss.  The Veteran has contended that he incurred headaches and depression during active service or, in the alternative, his bilateral hearing loss caused or contributed to his claimed headaches and depression.  The competent evidence does not support these assertions, however.  Although it is unfortunate that most of the Veteran's service treatment records were lost in the July 1973 fire at NPRC and are not available for review, a review of his separation physical examination in May1955 (which is included in the claims file) shows that his hearing was 15/15 (or within normal limits) bilaterally on whispered voice hearing test.  Clinical evaluation also showed that his ears and psychiatric system were normal at service discharge.  

The post-service evidence indicates that the Veteran does not experience any current disability due to his claimed headaches or depression which could be attributed to active service, including as due to bilateral hearing loss.  Although the Veteran has been diagnosed as having bilateral hearing loss since his service separation, the Board notes that service connection is not in effect for this disability.  The Veteran's voluminous post-service VA and private treatment records are completely silent for any complaints of or treatment for headaches at any time since his service separation more than 5 decades ago.  A review of the Veteran's post-service VA treatment records also shows that, although his depression screen was positive in December 2003, additional depression screening conducted before and after December 2003 was negative.  More importantly, the Veteran has never been diagnosed as having depression in the more than 5 decades since his service separation, including after the positive screening for depression in December 2003 (which was not confirmed on subsequent depression screenings).  

The Veteran finally has contended that, following his discharge from active U.S. Army service, he served for many years in the Puerto Rico ANG.  As noted elsewhere, the Puerto Rico ANG notified VA on several occasions that it had no service treatment records or service personnel records for the Veteran.  The Puerto Rico ANG also informed VA in December 2011 correspondence that it had no record that the Veteran ever had served in the ANG.  Thus, the Board finds that the Veteran's assertions regarding his alleged ANG service, and any claimed disabilities which he allegedly incurred during such service, to be entirely without merit.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced headaches or depression at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of either of these disabilities at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences any disability due to headaches or depression which could be attributed to active service, including as due to his acknowledged bilateral hearing loss.  In summary, the Board finds that service connection for headaches and for depression, each including as due to bilateral hearing loss, is not warranted.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for a stomach condition is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for headaches, to include as due to bilateral hearing loss, is denied.

Entitlement to service connection for depression, to include as due to bilateral hearing loss, is denied.


REMAND

The Board has found that new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for bilateral hearing loss and for a stomach condition.  Because the reopened claims are being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on these claims. 

The Veteran contends that he incurred his current bilateral hearing loss and stomach condition during active service.  He alternatively contends that his current bilateral hearing loss and stomach condition both are related to active service.  To date, the Veteran has not been scheduled for a VA examination which addresses the contended causal relationship between any stomach condition and active service.  Although the Veteran had VA examination for bilateral hearing loss in November 2002, no opinion concerning the contended causal relationship between this disability and active service was requested or provided.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination to determine the current nature and etiology of his bilateral hearing loss and stomach condition.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice on his reopened claims of service connection for bilateral hearing loss and for a stomach condition.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss and/or for a stomach condition since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible regarding his hearing loss, to include all noise trauma experienced during service.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner is advised that the Veteran only had active service between August 1953 and May 1955.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his stomach condition.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible regarding his stomach disorder.  The examiner is asked to identify all stomach conditions currently experienced by the Veteran, to the extent possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a stomach condition, if diagnosed, is related to active service or any incident of service.  The examiner is advised that the Veteran only had active service between August 1953 and May 1955.  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


